Citation Nr: 0700798	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In October 2006, the Board remanded the matter in order to 
acquire a medical expert opinion.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam, and is 
presumed to have been exposed to herbicides.

2.  The veteran has bladder cancer that is attributable to 
his period of service.



CONCLUSION OF LAW

Bladder cancer was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran alleges his bladder cancer is related to his 
period of active service; specifically, his exposure to 
herbicides.  Service connection is currently in effect for 
prostate cancer.  Although, bladder cancer has not been 
enumerated as one of the presumptive diseases associated with 
herbicide exposure, the veteran argues that his current 
bladder cancer is attributable to same etiology as his 
service-connected prostate cancer.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record contains a December 2002 stated from the veteran's 
private treatment provider, Daniel Curhan, M.D., asserting 
that there is an association between bladder and prostate 
cancer in literature.  He further explained that when one 
type of cancer appears, the other is more common.  In light 
of this opinion, in October 2006, the Board remanded the 
matter in order to have the matter forwarded for an medical 
expert opinion.  The examiner was asked to opine whether it 
is as likely as not that the veteran's papillary transitional 
cell carcinoma of the bladder was cause or worsened by his 
service-connected adenocarcinoma of the prostate.  In 
November 2006, the examiner responded that because the 
veteran had been awarded service connection for prostate 
cancer, "it is as likely as not that the veteran's bladder 
cancer may be connected to the same etiological factors as 
prostate cancer."  The examiner noted that several studies 
have reported a high frequency of double primary cancer of 
the bladder and the prostate and that there is a suggestion 
that these cancers may share a common carcinogenic process.  
Furthermore, he indicated that the development of concurrent 
or metachronus multiple primary malignancy in the 
genitourinary system is well known.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran's bladder cancer is attributable to his period of 
active service.  The November 2006 examiner has opined that 
it is as likely as not that the veteran's bladder cancer has 
the same etiology as his service-connected prostate cancer.  
Although it is not completely clear, it appears that the 
November 2006 examiner attributed the bladder cancer to the 
veteran's period of service.  Certainly there is medical 
evidence to support such a medical conclusion.  Rather, than 
remand the case again, the Board finds that the preponderance 
of the evidence supports the claim.  Therefore, service 
connection for bladder cancer is granted.


ORDER

Service connection for bladder cancer is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


